Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 11/29/2022 are being considered by the examiner. 
On page 8, the Applicant states 

    PNG
    media_image1.png
    222
    1222
    media_image1.png
    Greyscale

In light of the amendments, new reference is used. Please see 35 USC § 103 below.
On page 9 the applicant states: 

    PNG
    media_image2.png
    161
    1323
    media_image2.png
    Greyscale

In light of the amendments, new reference is used. Please see 35 USC § 103 below.
On page 9 the applicant further states: 

    PNG
    media_image3.png
    227
    1401
    media_image3.png
    Greyscale

With respect to claim 3, Reference D teaches text specifying the initial discerned intent and is not used to cite domains:


    PNG
    media_image4.png
    243
    631
    media_image4.png
    Greyscale

Therefore the examiner respectfully disagrees with the objection.
On page 9 the applicant further states:

    PNG
    media_image5.png
    188
    1417
    media_image5.png
    Greyscale

In light of the amendments, new reference is used. Please see 35 USC § 103 below.
On page 10 the applicant states:

    PNG
    media_image6.png
    409
    1391
    media_image6.png
    Greyscale

Ref A (Wohlwend) is used for all parts of the limitation except for “as second portion of the speech…” for which Ref B (Ryabov) is used. Ryabov not only interrupts but provides the speech for the second intent as mapped. Please see the 35 USC § 103 below for the claims as originally mapped. The added limitations to the claim necessitated a new reference Saito.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 8, 11, 12, 15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlwend (US 20200151254 A1) in further view of, Ryabov (US-10521189-B1), and Saito (US 20200327890 A1).
With respect to claims 1, 8 and 15 Wohlwend teaches [A method comprising-Claim 1], [A non-transitory computer-readable memory storing a plurality of instructions executable by one or more processors, the plurality of instructions comprising instructions that when executed by the one or more processors cause the one or more processors to perform processing comprising-Claim 8], [A system comprising: one or more processors; a memory coupled to the one or more processors, the memory storing a plurality of instructions executable by the one or more processors, the plurality of instructions comprising instructions that when executed by the one or more processors cause the one or more processors to perform processing comprising-Claim 15] (Wohlwend: ¶[0146] Computing device 1400 may include or have access to various data stores. Data stores may use any known storage technology such as files, relational databases, non-relational databases, or any non-transitory computer-readable media, ¶ [0148] The methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor), 
receiving, by a dialog system, speech input (Wohlwend: [0028] The message may be transmitted as text or an audio signal of speech that may later be processed with speech recognition techniques ) from a user; 
processing, by the dialog system, a first portion of the speech input to determine an initial discerned intent (Wohlwend: ¶[0031] In automating a response to the message received from the user, the company may use intent classifier component 140 to determine an intent of the message received from the user. For example, the intent may relate to concepts expressed in conversation (e.g., “hello”, “yes”, “I don't understand”, etc.) or may relate to specific customer support requests (e.g., “I need to pay my bill”). Intent classifier component 140 may receive a user message from server computer 130, process the user message to determine the intent, and provide server computer 130 with the intent for further processing (e.g., sending a response to the user). Note: In light of the amendments, Saito also teaches this limitation Saito:¶ [0053] In the semantic analysis processing, processing of converting the result of the voice recognition (text data) that is a natural language into an expression understandable by a machine (system) by appropriately referring to a database for voice language understanding or the like is executed, for example. Here, for example, as the result of semantic analysis, a meaning of the utterance is expressed in the form of “intention (Intent)” that the user wants to execute and “entity information (Entity)” that is a parameter of the intention); 
[[responsive to determining the initial discerned intent and while configured to receive additional speech input, causing display, by the dialog system, of a visual indication of the initial discerned intent]]
processing, by the dialog system, [[a second portion of the speech input to determine a modified discerned intent]], wherein the second portion of the speech input corrects the initial discerned intent responsive to the visual indication of the initial discerned intent (Wohlwend: ¶ [0147]In another example, the techniques described herein allow updating intents by providing a convenient user interface for the user to select or change message clusters in response to a visual representation of one or more intents. In another example, the techniques described herein allow for control over updating intents by providing a user with an interface including rules or thresholds to allow the user to indicate when proposed intent changes should be implemented automatically, and when proposed intent changes should be presented to a user before implementation) [[and wherein the first portion of speech input and the second portion of speech input are processed as a continuous stream of input ]].
 
Wohlwend does not explicitly recite but Ryabov teaches a second portion of the speech input to determine a modified discerned intent (Col 16 ll 15-32 Unlike these systems, when Synqq Voice Assistant is asked “What's the weather like tomorrow?”, and gives a response (based on the current location), the user can interrupt in the middle of the voice output and say “No in San Francisco” [modified discerned intent], and the ASR will see you interrupted it and redefine your intent as San Francisco instead of current location.) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Wohlwend in view of Ryabov for second portion of the speech input to determine a modified discerned intent in order to provide contextualized information in response to voice commands ([Col 13 ll 64-65], Ryabov).
Wohlwend and Ryabov do not explicitly disclose but Saito teaches responsive to determining the initial discerned intent and while configured to receive additional speech input, causing display, by the dialog system, of a visual indication of the initial discerned intent(¶[0093] In this second interaction example, the preceding user utterance of “Find a movie now showing” [first portion of speech signal] and the subsequent user utterance (interruptive utterance) of “Japanese movie please” [second portion of speech signal] are successively made by the user during the reception period, ¶ [0096] Therefore, as illustrated in FIG. 4, in the terminal device 10, a list of movie schedule of today's Japanese movies is presented (displayed) [visual indication of intent] in the display area 201 by the display device 110); 
wherein the first portion of speech input and the second portion of speech input are processed as a continuous stream of input]] ((¶[0093] the preceding user utterance of “Find a movie now showing” [first portion of speech signal] and the subsequent user utterance (interruptive utterance) of “Japanese movie please” [second portion of speech signal] are successively made by the user during the reception period [continuous stream of input])
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Wohlwend and Ryabov in view of Saito for responsive to determining the initial discerned intent and while configured to receive additional speech input, causing display, by the dialog system, of a visual indication of the initial discerned intent in order to enables an appropriate response at the time of occurrence of an interruptive utterance. ([0009], Saito).
Furthermore Saito also teaches processing, by the dialog system, a second portion of the speech input to determine a modified discerned intent ([0093] and the subsequent user utterance (interruptive utterance) of “Japanese movie please” [second portion of speech signal] are successively made by the user), wherein the second portion of the speech input corrects the initial discerned intent ([0093] and the subsequent user utterance (interruptive utterance) of “Japanese movie please” [second portion of speech signal is the interruptive utterance intended to correct the initial intent) responsive to the visual indication ([0097 and for example, in a case where the preceding processing for the preceding user utterance has already been executed and a result of the execution is being previously presented, the subsequent processing for the subsequent user utterance [change based on second input; display shows the change from initial visual intent to the modified one] may be executed, and additional information obtained as a result of the execution may be presented following the previously presented information.)) of the initial discerned intent and wherein the first portion of speech input and the second portion of speech input are processed as a continuous stream of input ((¶[0093] the preceding user utterance of “Find a movie now showing” [first portion of speech signal] and the subsequent user utterance (interruptive utterance) of “Japanese movie please” [second portion of speech signal] are successively made by the user during the reception period [continuous stream of input]) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Wohlwend in view of Saito for responsive to determining the initial discerned intent and while configured to receive additional speech input, causing display, by the dialog system, of a visual indication of the initial discerned intent in order to enables an appropriate response at the time of occurrence of an interruptive utterance. ([0009], Saito).
With respect to claims 4, 11 and 18, Wohlwend does not explicitly disclose but Ryabov teaches further comprising executing, by the dialog system, a task corresponding to the modified discerned intent (Ryabov: Col 16 ll15-29 Unlike these systems, when Synqq Voice Assistant is asked “What's the weather like tomorrow?”, and gives a response (based on the current location), the user can interrupt in the middle of the voice output and say “No in San Francisco” [modified discerned intent], and the ASR will see you interrupted it and redefine your intent as San Francisco instead of current location. ASR enables us to interrupt output and quickly redefine the intent. This is feasible in view of the foregoing description. We also correct the state of the dialogue quickly and can perform total reclassification of intent. For example, if the user says “What's the weather like?” The user can then interrupt the Synqq Voice Assistant while it's giving a response and say “What's my day look like?” Synqq will reclassify the intent after interruption from finding the local weather [executing the task] to searching the user's calendar).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Wohlwend in view of Ryabov for executing, by the dialog system, a task corresponding to the modified discerned intent in order to provide contextualized information in response to voice commands ([Col 13 ll 64-65], Ryabov).
Furthermore with respect to claims 4, 11 and 18, Wohlwend does not explicitly disclose but Saito teaches further comprising executing, by the dialog system, a task corresponding to the modified discerned intent ([0096] Therefore, as illustrated in FIG. 4, in the terminal device 10, a list of movie schedule of today's Japanese movies is presented (displayed) in the display area 201 by the display device 110, and a response voice of “Here are Japanese movies now showing” is presented (output) by the speaker 111).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Wohlwend and  in view of Saito for executing, by the dialog system, a task corresponding to the modified discerned intent in order to enables an appropriate response at the time of occurrence of an interruptive utterance. ([0009], Saito).

With respect to claims 5, 12 and 19, Wohlwend does not explicitly disclose but Ryabov teaches further comprising: determining, by the dialog system, a response based upon the modified discerned intent (Col 16 ll 16-29) Unlike these systems, when Synqq Voice Assistant is asked “What's the weather like tomorrow?”, and gives a response (based on the current location), the user can interrupt in the middle of the voice output and say “No in San Francisco” [modified discerned intent], and the ASR will see you interrupted it and redefine your intent as San Francisco instead of current location. ASR enables us to interrupt output and quickly redefine the intent. This is feasible in view of the foregoing description. We also correct the state of the dialogue quickly and can perform total reclassification of intent. For example, if the user says “What's the weather like?” The user can then interrupt the Synqq Voice Assistant while it's giving a response and say “What's my day look like?” Synqq will reclassify the intent after interruption from finding the local weather to searching the user's calendar); and 
providing, by the dialog system, the response to the user (Col 16 ll 16-29) Unlike these systems, when Synqq Voice Assistant is asked “What's the weather like tomorrow?”, and gives a response (based on the current location), the user can interrupt in the middle of the voice output and say “No in San Francisco” [modified discerned intent], and the ASR will see you interrupted it and redefine your intent as San Francisco instead of current location. ASR enables us to interrupt output and quickly redefine the intent. This is feasible in view of the foregoing description. We also correct the state of the dialogue quickly and can perform total reclassification of intent. For example, if the user says “What's the weather like?” The user can then interrupt the Synqq Voice Assistant while it's giving a response and say “What's my day look like?” Synqq will reclassify the intent after interruption from finding the local weather to searching the user's calendar ). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Wohlwend and Saito in view of Ryabov for determining, by the dialog system, a response based upon the modified discerned intent in order to provide contextualized information in response to voice commands ([Col 13 ll 64-65], Ryabov).
Furthermore with respect to claims 5, 12 and 19 Wohlwend does not explicitly disclose but Saito teaches further comprising: determining, by the dialog system, a response based upon the modified discerned intent ([0096] Therefore, as illustrated in FIG. 4, in the terminal device 10, a list of movie schedule of today's Japanese movies is presented (displayed) in the display area 201 by the display device 110, and a response voice of “Here are Japanese movies now showing” is presented (output) by the speaker 111) ); and 
providing, by the dialog system, the response to the user ([0096] Therefore, as illustrated in FIG. 4, in the terminal device 10, a list of movie schedule of today's Japanese movies is presented (displayed) in the display area 201 by the display device 110, and a response voice of “Here are Japanese movies now showing” is presented (output) by the speaker 111) ). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Wohlwend in view of Saito for responsive to determining the initial discerned intent and while configured to receive additional speech input, causing display, by the dialog system, of a visual indication of the initial discerned intent in order to enables an appropriate response at the time of occurrence of an interruptive utterance. ([0009], Saito).


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlwend, Ryabov and Saito, in further view of Kim (US 20210358502 A1 )
With respect to claims 2, 9 and 16 Wohlwend, Ryabov and Saito do not explicitly disclose but Kim teaches wherein the dialog system processes the speech input substantially in real time (Kim: [0005] An embodiment of the present invention provides a speech recognition method of enabling a real-time speech recognition by allowing an edge computing device to perform a speech recognition operation between a client device that inputs a voice command and a cloud server.). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Wohlwend, Ryabov and Saito in view of Kim for the dialog system to processes the speech input substantially in real time in order that a pattern frequently used by a user may be processed at a device end ([0030], Kim).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlwend, Ryabov and Saito, in further view of Kim_2 (US 20200143798 A1 ).

With respect to claims 3, 10 and 17 Wohlwend, Ryabov and Saito do not explicitly disclose but Kim_2 teaches wherein the visual indication comprises one or more of: 
text specifying a domain associated with the initial discerned intent, text specifying the initial discerned intent, an image indicating the domain associated with the initial discerned intent, or an image indicating the initial discerned intent (Kim_2 [0120] According to an embodiment, the user terminal 100 may display the intent capable of being recognized by each app, in the list 611 or 613 of an app. For example, the user terminal 100 may display a representative utterance (e.g., identify my order) corresponding to a part of the recognizable intent. As such, the user terminal 100 may provide information about the intent capable of being recognized by the selected app.). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Wohlwend, Ryabov and Saito in view of Kim_2 for text specifying a domain associated with the initial discerned intent, text specifying the initial discerned intent, an image indicating the domain associated with the initial discerned intent, or an image indicating the initial discerned intent in order provide a rapid response corresponding to a voice input. ([0135], Kim_2).

Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlwend, Ryabov and Saito, in further view of Garg (US 20180330730 A1 ).

With respect to claims 6, 13 and 20 Wohlwend, Ryabov and Saito do not explicitly disclose but Garg teaches computing, by the dialog system, a plurality of scores for a respective plurality of potential intents and the first portion of the speech input ([0256] In some examples, the user device 104 displays alternative intent affordances corresponding to alternative actionable intents with confidence scores above (and, optionally, at) a threshold intent confidence score ); and 
determining, by the dialog system, that the score for a particular intent, of the plurality of potential intents, exceeds a threshold value , thereby setting the particular intent to the initial discerned intent, wherein causing display of the visual indication of the initial discerned intent is triggered by the determination that the score exceeds the threshold value (¶ [0256] In some examples, the user device 104 displays alternative intent affordances corresponding to alternative actionable intents with confidence scores above (and, optionally, at) a threshold intent confidence score (e.g., without displaying affordances for intents with confidence scores at below the threshold intent confidence score), but limited to a predetermined maximum number (e.g., 2) of alternative intent affordances. In some examples, display of the set of alternative intent affordances 824A-824B replaces display of result 816)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Wohlwend, Ryabov and Saito in view of Garg for computing, by the dialog system, a plurality of scores for a respective plurality of potential intents and the first portion of the speech input in order to produce a more efficient human-machine interface. ([0006], Garg).
 
With respect to claims 7 and 14 Wohlwend, Ryabov and Saito do not explicitly disclose but Garg teaches wherein determining the initial discerned intent comprises: 
determining, by an automated speech recognition subsystem of the dialog system, a first text utterance corresponding to the first portion of the speech input ([0272] At block 904, speech recognition is performed on the received utterance to determine a plurality of candidate text representations of the utterance, including a primary text representation (e.g., the highest ranked speech recognition result) and one or more alternative text representations (e.g., one or more non-highest ranked speech recognition results, second and subsequent ranked speech recognition results)); 
providing, by the automated speech recognition subsystem to a natural language understanding subsystem of the dialog system, the first text utterance ([0274] At block 912, natural language processing is performed on the primary text representation (e.g., 812B, the highest ranked speech recognition results) to determine a plurality of (or a single) candidate actionable intents, including a primary actionable intent (e.g., the highest ranked speech intent result) and one or more alternative actionable intents (e.g., one or more non-highest ranked speech intent results, the second and subsequent ranked speech intent results).); and 
determining, by the natural language understanding subsystem based upon the first text utterance, the initial discerned intent ([0274] At block 912, natural language processing is performed on the primary text representation (e.g., 812B, the highest ranked speech recognition results) to determine a plurality of (or a single) candidate actionable intents, including a primary actionable intent (e.g., the highest ranked speech intent result) and one or more alternative actionable intents (e.g., one or more non-highest ranked speech intent results, the second and subsequent ranked speech intent results).). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Wohlwend, Ryabov and Saito in view of Garg for determining, by an automated speech recognition subsystem of the dialog system, a first text utterance corresponding to the first portion of the speech input; providing, by the automated speech recognition subsystem to a natural language understanding subsystem of the dialog system, the first text utterance; and determining, by the natural language understanding subsystem based upon the first text utterance, the initial discerned intent in order to produce a more efficient human-machine interface ([0006], Garg).


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675. The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ATHAR N PASHA/   Examiner, Art Unit 2657                                               

/Paras D Shah/             Primary Examiner, Art Unit 2659                                                                                                                                                                                           
12/09/2022